Title: From Alexander Hamilton to Nicholas Cruger, 10 January [1772]
From: Hamilton, Alexander
To: Cruger, Nicholas


Mr. Nicho. Crugervia Merryland & Philadelphia
St Croix Jan 10th [1772]
Dear Sir
Your agreeable Letters of the 12 and 20th Ultimo were yesterday handed me [by] Mr Lynsen and Capt Gibb, who arrivd within a few hours of each other. Nothing cou’d be more pleasing to me than to hear of the reestablishment of your Health, and I sincerely wish you a permanent possession of that invaluable blessing.
The 101 barrils superfine Flour from Philadelphia are just landed, about 40, of which I have already sold at 11½ ps. ⅌ bbl but as tis probable there will be much less imported than I expected I intend to insist on 12 for the rest. Capt Napper is arrivd and dld every thing agreeable to his Bill Lading. He landed all at the Westend. The Beer I beg’d Mr. Herbert to sell there. The plate Stockings &c. are deposited in Miss Nancy Di Nullys hands, and the Cheeses in Number 4 were disposed of thus: two, Mr Beekman and self kept, and the other two I sent on to Mrs. De Nully.
I called upon Mr Heyns to Day with the Bill on Capt Hunter but he was at the Westend so that I can say nothing of that matter. (Mr Heyns I am told is Capt Hunters Attorney.)
Capt Gibbs is landing as fast as possible and you may depend I will give him all the dispatch in my power but I will not undertake to determine precisely when he will Sail as he tells me his Cargo is stow’d very inconveniently and the St Croix part of it rather undermost. If so he will be detaind longer than cou’d otherwise be expected. His Cargo will turn out pritty well. Lumber is high £18 ⅌ M—and most of the other Articles in Demand enough. But as I am a good deal hurried just now I beg youll accept this instead of a more minute detail of these matters which I shall send by the Next conveyance. I have not time to write your Father.

I shall do as you desire concerning the Brig Nancys Accounts.
Capt Wells Cargo consisted of Lumber, Spermac⟨eti⟩ Candles, Codfish and Ale Wives. All the Hoops he brought ⟨were⟩ sold imediately to Mr Bignall at 70 ps ⅌ M. and the Spermaceta Candles to different persons at 6 rys pr. ll. We are selling the Codfish at ps. 6½ pr. C[w]t and the Ale Wives at 5 and 6 ps. pr barrill. He will return in about 10 Days with Sugar and a few Bales of Cotton.
I have not seen Mr Kortright yet to know the particulars of your contract about the Lumber but I make no doubt it will turn out to your wish. I shall provide for it.
When an Opportunity offers I shall do as you desire about the Fustick. Believe me Sir I dun as hard as is proper. The Tea is not yet arrived but Ill keep it when it dose in Store as you Direct.
I minutely expect Capt Newton from the Main and I think we need not fear geting a good price for his Mules when he arrives. I wrote you fully the 27th Novemr Via St Thomas concerning him and shou’d now send Copies but for my hurry as before mention’d. It is strange I have never receiv’d a line from Curracoa.
I return you many thanks for the Apples you were so kind as to send me and shall carefully deliver the little complimentary articles when landed to the respective persons.
This is all I have time to say now and if I have neglected any thing material I beg youll excuse it being with the closest attention to your Interest and most Sincere regard,   Dear Sir   Your most Obt Servt
Alexander Hamilton
I shall provide the Rum and Sugar for Capt Gibb; the price of Rum now is 2/9.
